     Case 2:19-cv-01598-WBS-CKD Document 43 Filed 04/21/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                  UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    LACEDRIC WILLIAM JOHNSON,                            No. 2:19-cv-01598-WBS-CKD P
13                           Plaintiff,
14              v.                                         ORDER SETTING SETTLEMENT
                                                           CONFERENCE
15    ROBERT NEUSCHMID, et al.,
16                           Defendants.
17

18             Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit

20   from a settlement conference. Therefore, this case will be referred to Magistrate Judge Kendall J.

21   Newman for the court’s Settlement Week program to conduct a settlement conference on May 27,

22   2021 at 9:00 a.m. The settlement conference will be conducted with all parties appearing

23   remotely by video conference. The Court will issue the necessary transportation order in due

24   course.

25             In accordance with the above, IT IS HEREBY ORDERED that:

26             1. This case is set for a settlement conference before Magistrate Judge Kendall J.

27                   Newman on May 27, 2021 at 9:00 a.m. The settlement conference will be conducted

28                   with all parties appearing remotely by video conference.

                                                           1
     Case 2:19-cv-01598-WBS-CKD Document 43 Filed 04/21/21 Page 2 of 2
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the defendants’ behalf shall attend in person. 1

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. The parties are directed to exchange non-confidential settlement statements seven days

9                 prior to the settlement conference. These statements shall simultaneously be delivered

10                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

11                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

12                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

13                arrives at least seven (7) days prior to the settlement conference. The envelope shall

14                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

15                conference shall be prominently indicated on the settlement statement. If a party

16                desires to share additional confidential information with the court, they may do so

17                pursuant to the provisions of Local Rule 270(d) and (e).

18   Dated: April 21, 2021
                                                               _____________________________________
19
                                                               CAROLYN K. DELANEY
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
